Title: From George Washington to Robert Morris, 6 August 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters 6th Augst 1783.
                        
                        I thank you for the Communication, which you have been pleased to make to me under the 11th of July. It was
                            handed to me on my return last evening from a Tour I have been making to the Northward and Westward, as far as Crown point
                            & Fort Schuyler, to view the Posts and Country in that part of the United States Territory.
                        The anticipations you have been obliged to make are indeed great, and your Circular Letter to the States on
                            the occasion, appears to me sufficient, if any thing of the kind can be so, to arouse their attention to the necessity of
                            your Circumstances. I most sincerely wish it may have the desired effect.
                        In consequence of my Tour to the Northward, the Qur Mr General will have my Orders to prepare Batteaux and
                            other means of Transportation to the upper Posts, of the Cannon, Stores and Provisions which will be absolutely necessary
                            for possessing and maintaining them. To effect this, some Money will be necessary, and I give you this Information, that a
                            demand will probably be made on you for the purpose.
                        The State of New York who are deeply interested in the security of these Posts, and effecting this business,
                            may perhaps be prevailed on to furnish the necessary sums, to be placed to General Account, they will probably exert
                            themselves in this case preferably to any other. I give you this hint and leave its improvemt to you.
                        Knowing your situation, I am pained when necessity obliges me to make any application for Money. But this
                            purpose, is of so great importance to the Interests of the United States and of so urgent necessity, that if the sums
                            required cannot be obtained in the way I have hinted, I must entreat you to give every Assistance to Colo. Pickering that
                            shall be necessary. I am &c.
                        
                            G. Washington.
                        
                    